UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: May 31 Date of reporting period:May 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: Jubak Global Equity Fund (JUBAX) ANNUAL REPORT May 31, 2013 Jubak Global Equity Fund a series of the Investment Managers Series Trust Table of Contents Letter to Shareholders 1 Fund Performance 6 Schedule of Investments 7 Statement of Assets and Liabilities 12 Statement of Operations 13 Statements of Changes in Net Assets 14 Financial Highlights 15 Notes to Financial Statements 16 Report of Independent Registered Public Accounting Firm 23 Supplemental Information 24 Expense Example 26 This report and the financial statements contained herein are provided for the general information of the shareholders of the Jubak Global Equity Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.JubakFund.com July 28, 2013 Re: Annual Shareholder Letter for the Annual Report Dear Shareholder: We don’t get the stock market we’d like. The stock market is what it is—whether that’s friendly to our goals and strategies or deeply hostile to them. The question that confronts any investor—whether an individual or a portfolio manager—is what to do with the market that exists. For the fund year from June 1 2012 to May 31 2013 the market that existed wasn’t a good match for the strategies that form the foundation of the Jubak Global Equity Fund. The fund takes a long-term view of how to build wealth. This market was focused on the short term. The fund believes in finding long-term trends thathave the potential, over time, to deliver exceptional returns to companies positioned to take advantage of those trends. This market was dominated by huge short-term fiscal and monetary moves that overshadowed the opportunity in these trends. The fund believes in digging through global markets to discover overlooked, well run companies able to exploit profitable sectors or niches. This market exhibited volatility that completely overwhelmed individual stock picking. The fund believes that in the long run emerging markets will provide better growth opportunities than developed markets. The current market prefers the safety of slower growing developed markets to the faster growth of emerging markets. What was the market like for the twelve months in question? During 2012 a rally in U.S. stocks took the Standard & Poor’s 500 stock index from a low of 1278 on June 1 to a high of 1465 on September 16—that’s a 14.6% gain in three and a half months. And then there’s the market that stumbled back to 1353 on November 15. And there’s the market that then rallied against to what was then an all-time high on May 21, 2013, before beginning a slump that would take the index back down to 1573 on June 24 for a drop of 5.8% in a month. In Japan the Nikkei 225 took off like a rocket from 8661 on November 13, 2012 to 15627 on May 22 before falling back to 12455 on June 13. That’s a gain of 80% followed by a drop of 20%. Jubak Asset Management, LLC, th Street, F23, New York, NY 10022www.jubakam.com 1 In China the Shanghai Composite index climbed 24.1% from December 2, 2012 to February 5, 2013 and then gave back 19.8% from February 5 through June 26. Brazil’s Bovespa index gained 12.9% from November 16, 2012 through January 2, 2013 and then plunged 26.5% from January 2 through June 25, 2013. The Jubak Global Equity Fund shared in all those markets. From May 30, 2012 through September 18, 2012 the fund was up 12.6%. From September 18 through November 14, 2012 it fell 6.6%. Then from November 14, 2012 to January 31, 2013 it advanced 8.2% only to retreat 11.3% from January 31, 2013 to June 25, 2013. The net result of all this volatility, all these ups and downs, was a one-year (June 1, 2012 to May 31, 2013) gain for the fund of 8.07%. What drove this volatility? The move up from July 24 through September 14, 2012 came after European Central Bank president Mario Draghi promised to do whatever it takes to save the euro. The drop from September 14 through November 15, 2012 came on worries that the re-election of President Barack Obama would result in partisan warfare that would send the country over a fiscal cliff. The huge rally in Japanese stocks came after candidate (soon to be Prime Minister) Shinzo Abe promised to weaken the yen through a massive campaign of bond buying by the Bank of Japan in order to stimulate the Japanese economy. And the drop came after Bank of Japan Governor Haruhiko Kuroda seemed to slow the speed of the bank’s stimulus effort. In China the rally and the pullback correspond to the government’s efforts to stimulate the economy or to slow the growth of loans and to contain real estate speculation. In Brazil the pattern is a similar belief in government and bank stimulus and then a rude awakening when growth slowed and the Banco Central do Brasil didn’t leap into the fray. See the pattern? These repeated rapid moves from rally to rout and back to rally again are by and large the results of moves (or promises of moves) by central banks and national governments to expand or contract the amount of money available to flow into the financial markets. When the European Central Bank or the Federal Reserve or the Bank of Japan or the People’s Bank of China promises to pump money into the financial system, stocks rally. Hard. When central banks threaten to withdraw money from the financial markets or just cut back on their promises to inject more cash, then markets tumble. Jubak Asset Management, LLC, th Street, F23, New York, NY 10022www.jubakam.com 2 This kind of market makes guessing which big trends will drive which big markets over what period of time the major factor in determining portfolio performance over the short term. The indexes that serve as benchmarks for the Jubak Global Equity Fund did a much better job of playing “Guess what market” in this period. One benchmark, the All Country World Index (ACWI), was up 26.34% in the period compared to the fund’s 8.07% gain. Another common benchmark for global funds, the EAFE index designed to track developed markets outside of the United States and Canada, climbed 31.62% in the period. Why the huge discrepancy between the returns on these indexes and the fund? Much of it boils down to the relative allocation of the indexes and the fund to developed and emerging markets. It turns out that not everyone defines “global” in the same way. Not even the indexes that are most commonly used as “global” benchmarks. So for example, the MSCI All Country World Index has a 53.6% allocation to the Americas, according to Morningstar, but only 1.78% of the index is allocated to Latin America. The Index has a 19.89% allocation to Greater Asia, but only a 3.92% allocation to emerging Asian markets. That adds up to a total 7.81% allocation to emerging markets. The MSCI EAFE Index, which concentrates on developed markets, had, not surprisingly, a tiny 0.18% allocation to emerging markets. Contrast that to the Jubak Global Equity Fund. The fund had, again according to Morningstar so we can compare apples to apples, a 40.56% allocation to the Americas but within that allocation was a 15.18% allocation to Latin America. Greater Asia accounted for 30.08% of fund assets and 6.46% of that was in emerging Asian markets. In total the fund had 28.16% of its assets allocated to emerging markets. For the twelve months in question, it was sure better to have more money in developed markets and less money in emerging markets. And during that period the indexes did a better job than the fund of mirroring the market’s preferences. Which creates quite a problem if you believe, as I do, that over the long run you’d rather own Brazil’s Natura Cosmeticos instead of Avon Products; or Mexico’s Industrias Bachoco instead of Tyson Foods; or China’s Tencent Holdings instead of Amazon.com; or Singapore’s Keppel instead of General Electric. What do you do about the short run? This has been my strategy. Jubak Asset Management, LLC, th Street, F23, New York, NY 10022www.jubakam.com 3 Use market volatility and the current out of favor status of global stocks outside of selected “safe” developed markets to build positions at the lowest possible cost in core growth stocks that appear positioned to take advantage of the relatively faster growth in developing economies (even if the companies are headquartered in the developed world.) Some examples of such core stocks are Brazil’s Kroton Educacional, Poland’s Bank Zachodni, France’s Danone, and Japan’s global convenience store giant Seven & I. Use market volatility to target when to sell at the top and to buy at the bottom—repeatedlyin order to reduce the fund’s basis price in core stocks. I’ve applied this tactic to fund holdings Apple, Cummins, eBay, Pioneer Natural Resources, and Statoil. This has produced more turnover in the fund’s portfolio than I would pursue in other markets, but it seems appropriate to this market. Pursue short-term opportunities presented by this volatility when they do not expose the fund to excessive risk. Buying Japanese equities such as Toyota Motor, Mazda Motor, Ricoh, and Mitsubishi UFJ Financial when the Tokyo government and the Bank of Japan launched an aggressive policy to drive up growth and inflation by driving down the yen is an example of a short-term opportunity with relatively low risk. So too are plays on the U.S. midcontinent energy boom whether by buying energy producers such as Pioneer Natural Resources, or energy infrastructure providers such as (future) liquefied natural gas exporter Cheniere Energy or big energy users such as Mexican cement maker CEMEX that will benefit from falling energy prices. Placing big, high-risk directional bets of short-term macro moves in the euro or in gold prices doesn’t fit with my definition of the potential for high return and low risk. Be prepared to accept some pain in building long-term positions in deeply out of favor stocks, sectors or markets because calling tops and bottoms with absolute accuracy is never possible and is especially difficult in this kind of market. But realizing that since the pain is out there, it is really, really important to believe in the long-term prospects for these core stocks. Without that high degree of belief this volatile market will wash an investor out of positions at the worst possible time. Do everything possible to limit the short-term pain of creating long-term value for fund shareholders in a market that is focused only on the short-term. That includes applying a variety of tactics ranging from buying high dividend stocks so the fund gets paid while it waits (for example, Kone Cranes and Seadrill) to simply selling otherwise attractive stocks when the potential downside gets too large (for example, Turkish beer maker Anadolu Efes, gold miner Goldcorp, and Chinese insurance company Ping An.) The fund finished the quarter with 20% in cash. The goal of Jubak Global Equity Fund remains what it has always been: to build a portfolio with long-term value for fund shareholders by investing in well-run, fundamentally sound companies that will offer better growth opportunities in long-term global trends. In the short term sticking to that strategy can be decidedly challenging; in the long-term I think it is the best way to build wealth. Some markets seem designed to test an investor’s ability to look to the long term. Unfortunately, the current market seems to be just that kind of test Jubak Asset Management, LLC, th Street, F23, New York, NY 10022www.jubakam.com 4 Thank you for investing with me. Jim Jubak Portfolio Manager and Chief investment Strategist Jubak Global Equity Fund Jubak Asset Management, LLC Bob Rice Chairman and Chief Compliance Officer Jubak Asset Management IMPORTANT INFORMATION The views in this report were as of the date this report was printed, and may not reflect their views on the date this report is first published or anytime thereafter. These views are intended to assist the shareholders of the Fund in understanding their investments in the Fund and do not constitute investment advice. This report may contain discussions about investments that may or may not be held by the Fund as of the date of this report. All current and future holdings are subject to risk and to change. An investor’s shares, when redeemed, may be worth more or less than their original cost. Foreign investments present additional risks due to currency fluctuations, economic and political factors, lower liquidity, government regulations, differences in securities regulations and accounting standards, possible changes in taxation, limited public information and other factors. The risks are magnified in countries with emerging markets, since these countries may have relatively unstable governments and less established markets and economies. This Fund is also more susceptible to market volatility because small‐ and mid‐cap company stocks tend to be sold less often and in smaller amounts than larger company stocks. Smaller companies also may not have the management experience, financial resources, product diversification and competitive strengths of larger companies. The Fund is non-diversified, investing in a limited number of issuers, which exposes the Fund to more market risk than funds invested in a diversified number of issuers. The Fund may, at times, experience higher-than-average portfolio turnover, which may generate significant taxable gains and increased trading expenses, which in turn may lower the Fund’s return. Jubak Asset Management, LLC, th Street, F23, New York, NY 10022www.jubakam.com 5 Jubak Global Equity Fund FUND PERFORMANCE at May 31, 2013 This graph compares a hypothetical $10,000 investment in theFund, made at its inception, with a similar investment in the MSCI ACWI IMI Index. Results include the reinvestment of all dividends and capital gains. The MSCI ACWI IMI (All Country World Investable Market) Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets.It includes large, mid-cap, and small-cap segments and provides exhaustive coverage of these size segments by targeting a coverage range of close to 99% of the free float-adjusted market capitalization of each market (large, mid and small cap indices target a coverage range of about 70%, 15% and 14%, respectively, of the free float-adjusted market capitalization).The index does not reflect expenses, fees or sales charge, which would lower performance. The index is unmanaged and is not possible to invest in an index. Average Annual Total Returns as of May 31, 2013 3 Months 1 Year Since Inception* (6/30/10) Jubak Global Equity Fund -3.41% 8.07% -1.04% MSCI ACWI IMI Index 4.56% 26.34% 14.13% *Annualized. The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost.Current performance may be lower or higher than the performance information quoted.The most recent month end performance may be obtained by calling 1-888-88JUBAK. Gross and net expense ratios for the Fund are2.43% and 1.65%, respectively, which are the amounts stated in thecurrent prospectus dated September 30, 2012.The Advisor’scontractual agreement towaive itsfees and/or absorb expenses is in effect until September 30, 2013.In the absence of such waivers, the Fund’s returns would have been lower. Returns reflect the reinvestment of distributions made by the Fund, if any.The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 6 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS As of May 31, 2013 Number of Shares Value COMMON STOCKS – 91.4% AUSTRALIA – 2.2% Lynas Corp. Ltd.* $ Whitehaven Coal Ltd. BRAZIL – 4.5% CCR S.A. Grendene S.A. Natura Cosmeticos S.A. CANADA – 1.9% First Quantum Minerals Ltd. Yamana Gold, Inc. CHILE – 2.3% AquaChile S.A.* Corpbanca S.A. Corpbanca S.A. - ADR Latam Airlines Group S.A. CHINA – 1.6% Hengan International Group Co., Ltd. Ping An Insurance Group Co. - Class H Sun Art Retail Group Ltd. COLOMBIA – 3.0% Banco Davivienda S.A. Constructora Conconcreto S.A. Grupo Odinsa S.A. Pacific Rubiales Energy Corp. DENMARK – 3.2% Novo Nordisk A/S - Class B FINLAND – 0.8% Konecranes OYJ 7 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) FRANCE – 3.8% Danone S.A. $ L'Oreal S.A. LVMH Moet Hennessy Louis Vuitton S.A. HONG KONG – 4.4% AIA Group Ltd. Dairy Farm International Holdings Ltd. Guangdong Investment Ltd. IRELAND – 1.6% Paddy Power PLC ITALY – 0.6% Banca Monte dei Paschi di Siena S.p.A.* JAPAN – 10.3% FANUC Corp. Mitsubishi UFJ Financial Group, Inc. - ADR Ricoh Co., Ltd. Seven & I Holdings Co., Ltd. Toray Industries, Inc. Toyota Motor Corp. - ADR MEXICO – 5.6% Alsea S.A.B. de C.V. Cemex S.A.B. de C.V. - ADR* Gruma S.A.B. de C.V. - Class B* Grupo Televisa S.A.B. - ADR Industrias Bachoco S.A.B. de C.V. Urbi Desarrollos Urbanos S.A.B. de C.V.* NETHERLANDS – 1.0% LyondellBasell Industries N.V. - Class A NEW ZEALAND – 1.5% Fonterra Cooperative Group Ltd. Fonterra Cooperative Group Ltd. NORWAY – 2.2% Statoil ASA 8 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) NORWAY (Continued) Yara International ASA $ PHILIPPINES – 0.8% Manila Water Co., Inc. POLAND – 1.7% Bank Zachodni WBK S.A. Powszechny Zaklad Ubezpieczen S.A. SINGAPORE – 4.7% Hyflux Ltd. Keppel Corp. Ltd. Keppel REIT - REIT SIA Engineering Co., Ltd. Singapore Exchange Ltd. StarHub Ltd. SOUTH AFRICA – 0.8% Naspers Ltd. - N Shares SOUTH KOREA – 0.2% MegaStudy Co., Ltd. SWEDEN – 1.6% Svenska Handelsbanken A.B. - A Shares SWITZERLAND – 0.1% Cie Financiere Richemont S.A. THAILAND – 1.3% Tesco Lotus Retail Growth Freehold & Leasehold Property Fund TURKEY – 0.6% Arcelik A.S. UNITED KINGDOM – 1.7% HSBC Holdings PLC - ADR Tullow Oil PLC UNITED STATES – 27.4% Anadarko Petroleum Corp. Apple, Inc. Cheniere Energy, Inc.* 9 Jubak Global Equity Fund SCHEDULE OF INVESTMENTS - Continued As of May 31, 2013 Number of Shares Value COMMON STOCKS (Continued) UNITED STATES (Continued) Chesapeake Energy Corp. $ Cummins, Inc. DaVita HealthCare Partners, Inc.* eBay, Inc.* General Electric Co. Johnson Controls, Inc. Kinder Morgan Energy Partners LP Lindsay Corp. Marathon Petroleum Corp. McDonald's Corp. MGM Resorts International* Pioneer Natural Resources Co. Precision Castparts Corp. QUALCOMM, Inc. Stryker Corp. Targa Resources Partners LP Thompson Creek Metals Co., Inc.* TOTAL COMMON STOCKS (Cost $18,491,219) SHORT-TERM INVESTMENTS – 10.1% Fidelity Institutional Government Portfolio, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,091,929) TOTAL INVESTMENTS – 101.5% (Cost $20,583,148) Liabilities in Excess of Other Assets – (1.5)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt LP – Limited Partnership PLC – Public Limited Company REIT – Real Estate Investment Trust * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 10 Jubak Global Equity Fund SUMMARY OF INVESTMENTS As of May 31, 2013 Security Type/Sector Percent of Total Net Assets Common Stocks Consumer, Non-cyclical 20.5% Consumer, Cyclical 16.0% Financial 13.3% Energy 10.5% Industrial 9.7% Technology 9.0% Basic Materials 5.1% Communications 4.5% Utilities 1.7% Diversified 1.1% Total Common Stocks 91.4% Short-Term Investments 10.1% Total Investments 101.5% Liabilities in Excess of Other Assets (1.5)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 11 Jubak Global Equity Fund STATEMENT OF ASSETS AND LIABILITIES As of May 31, 2013 Assets: Investments, at value (cost $20,583,148) $ Foreign currency, at value (cost $111) Receivables: Investment securities sold Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Distribution fees (Note 7) Advisory fees Auditing fees Transfer agent fees and expenses Fund accounting fees Custody fees Administration fees Chief Compliance Officer fees Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital(par value of $0.01 per share with unlimited number of shares authorized) $ Accumulated net investment income Accumulated net realized loss on investments and foreign currency transactions ) Net unrealized appreciation on: Investments Foreign currency translations Net Assets $ Number of shares issued and outstanding Net asset value per share $ See accompanying Notes to Financial Statements. 12 Jubak Global Equity Fund STATEMENT OF OPERATIONS For the Year Ended May 31, 2013 Investment Income: Dividends (net of foreign withholding taxes of $48,131) $ Interest Total investment income Expenses: Advisory fee Distribution fees (Note 7) Fund accounting fees Transfer agent fees and expenses Custody fees Administration fees Registration fees Shareholder reporting fees Legal fees Auditing fees Chief Compliance Officer fees Miscellaneous Trustees' fees and expenses Insurance fees Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) from Investments and Foreign Currency: Net realized loss from: Investments ) Foreign currency transactions ) Net realized loss ) Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 13 Jubak Global Equity Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended May 31, 2013 May 31, 2012 Increase (Decrease) In Net Assets From: Operations: Net investment income $ $ Net realized loss on investments and foreign currency transactions ) ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations ) Net increase (decrease) in net assets resulting from operations ) Distributions to Shareholders: From net investment income - ) Capital Transactions: Net proceeds from shares sold Reinvestment of distributions - Cost of shares redeemed1 ) ) Net (decrease) from capital transactions ) ) Total (decrease) in net assets ) ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income $ $ Capital Share Transactions: Shares sold Shares reinvested - Shares redeemed ) ) Net decrease from capital share transactions ) ) 1 Net of redemption fee proceeds of $5,106 and $10,220, respectively. See accompanying Notes to Financial Statements. 14 Jubak Global Equity Fund FINANCIAL HIGHLIGHTS Per share operating performance. For a capital share outstanding throughout each period. For the Period For the Year Ended For the Year Ended June 30, 2010* to May 31, 2013 May 31, 2012 May 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income1 Net realized and unrealized gain (loss) on investments and foreign currency ) Total from investment operations ) Less Distributions: From net investment income - ) - Redemption fee proceeds -
